Citation Nr: 0717855	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-05 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to VA financial assistance for the purchase of an 
automobile with adaptive equipment or for the purchase of 
adaptive equipment alone. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to June 
1977, and from May 1979 to January 1990.

This case came to the Board of Veterans' Appeals (Board) from 
an April 2004 decision by the Providence, Rhode Island, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 


FINDING OF FACT

The veteran is not entitled to receive VA compensation for 
loss, or permanent loss of use, of a hand or a foot, or for 
permanent impairment of vision of both eyes, with central 
visual acuity of 20/200 or less in the better eye, or central 
visual acuity of more than 20/200 if there is a field defect 
in the better eye, or for ankylosis of a knee or a hip. 


CONCLUSION OF LAW

The veteran does not meet the criteria for a certificate for 
VA financial assistance for the purchase of an automobile 
with adaptive equipment or for the purchase of adaptive 
equipment alone.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326, 3.808, 17.156 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA provides, to eligible persons, financial assistance for 
the purchase of an automobile with adaptive equipment or for 
the purchase of adaptive equipment alone.  38 U.S.C.A. § 
3902; 38 C.F.R. § 3.808.  An "eligible person" is one who, 
because of injury or disease incurred or aggravated during 
active military service, is entitled to receive VA 
compensation for loss, or permanent loss of use, of a hand or 
foot, or for permanent impairment of vision of both eyes, 
with central visual acuity of 20/200 or less in the better 
eye, or central visual acuity of more than 20/200 if there is 
a field defect in the better eye, or for ankylosis of a knee 
or a hip.  38 U.S.C.A. § 3901; 38 C.F.R. §§ 3.808, 17.156.

According to a November 2005 RO decision, the veteran is 
entitled to receive VA compensation for arteriosclerotic 
heart disease, type II diabetes mellitus, post-traumatic 
stress disorder, residuals of back trauma, peripheral 
neuropathy of both hands and feet associated with type II 
diabetes mellitus, status post left humerus fracture with 
residual weakness and limitations in range of motion, and 
bilateral tinnitus.  He is not entitled to receive VA 
compensation for loss, or permanent loss of use, of a hand or 
foot, or for any permanent impairment of vision of both eyes, 
or for ankylosis of a knee or a hip.  Accordingly, he is not, 
as a matter of law, an "eligible person."  Hence, VA 
financial assistance for the purchase of an automobile with 
adaptive equipment or for the purchase of adaptive equipment 
alone, is not warranted.  38 U.S.C.A. §§ 3901, 3902; 38 
C.F.R. §§ 3.808, 17.156.

In reaching this decision the Board acknowledges the 
contention, and the medical fact, that the veteran suffers 
from pain that affects his upper and lower extremities.  To 
grant a certificate for VA financial assistance for the 
purchase of an automobile with adaptive equipment or for the 
purchase of adaptive equipment alone, however, the law 
requires that the appellant show clinical evidence of a loss, 
or permanent loss of use, of a hand or a foot, or permanent 
impairment of vision of both eyes, with central visual acuity 
of 20/200 or less in the better eye, or central visual acuity 
of more than 20/200 if there is a field defect in the better 
eye, or ankylosis of a knee or a hip.  As to the hands and 
feet, the medical evidence of record must show that no 
effective function remains other than that which would be 
equally well served by an amputation stump with use of a 
suitable prosthesis. See 38 C.F.R. §§ 3.350(a)(2), 4.63 
(2006).  A review of the clinical record shows that this 
degree of disability has never been shown, let alone even 
alleged by any medical care provider.  Hence, as basic 
eligibility is not shown, there is no basis to grant the 
benefit sought on appeal.

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to advise a claimant of the evidence needed to 
substantiate a claim, and to help a claimant obtain that 
evidence.  VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 and Supp. 2006), 
and VA duties pursuant thereto are codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2006).  But there are some 
claims to which VCAA does not apply.  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001).  It does not apply in cases, and 
this is such a case, in which the law, and not the evidence, 
is dispositive.  Mason v. Principi, 16 Vet. App. 129, 132 
(2002).


ORDER

VA financial assistance, for the purchase of an automobile 
with adaptive equipment or for the purchase of adaptive 
equipment alone, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


